          Case 2:20-cv-05477-PBT Document 27 Filed 11/04/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTER DISTRICT OF PENNSYLVANIA

 KATHY BARNETTE AND CLAY D.                            ) CIVIL ACTION
 BREECE,                                               )
                                                       )
                 Plaintiffs,                           )
                                                       )
                                                       )
         v.                                            ) No. 2-20-cv-05477
                                                       )
 KENNETH E. LAWRENCE JR., VALERIE                      )
 A. ARKOOSH, MD, MPH, and FRANK                        )
 DEAN in their individual capacities,                  )
                                                       )
                 Defendants.                           )

         PENNSYLVANIA DEMOCRATIC PARTY’S MOTION TO INTERVENE

        Pursuant to Fed. R. Civ. P. 24 (a) and (b) of the Federal Rules of Civil Procedure, non-

party, the Pennsylvania Democratic Party (“PA Democratic Party”), that is representing the

interests of itself, its voters, and its candidates, moves for leave to intervene in this action to defend

against claims of violations of the United States Constitution and the Pennsylvania Election Code

asserted by Plaintiffs Kathy Barnette and Clay D. Breece. In support of its Motion, the PA

Democratic Party incorporates by reference its Brief in Support of its Motion to Intervene.

                                                Respectfully submitted,

Dated: November 4, 2020                         /s/ A. Michael Pratt
                                                A. Michael Pratt
                                                Kevin M. Greenberg
                                                Adam R. Roseman
                                                GREENBERG TRAURIG, LLP
                                                1717 Arch Street, Suite 400
                                                Philadelphia, PA 19103
                                                (t) 215.972.5916/7818/7826
                                                (f) 215.988.7801
                                                prattam@gtlaw.com
                                                greenbergk@gtlaw.com
                                                rosemana@gtlaw.com

                                                Attorneys for Intervenor
         Case 2:20-cv-05477-PBT Document 27 Filed 11/04/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, A. Michael Pratt, hereby certify that on November 4, 2020, I caused a true and correct

copy of the foregoing Motion to Intervene, Brief in Support, and Proposed Order to be served on

counsel of record for Plaintiffs and Defendants listed on the docket via the Court’s ECF system.



                                                            /s/ A. Michael Pratt
                                                            A. Michael Pratt
